Citation Nr: 0803150	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-24 510 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant has legal entitlement to the Department 
of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from October 1972 to May 1977.  
The appellant is the veteran's son.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that the RO granted service connection for 
the veteran's cause of death and found that basic eligibility 
to Dependent's Educational Assistance was established in the 
March 2004 rating decision.  However, the RO denied the 
appellant's claim because the appellant did not meet 
eligibility requirements or VA's definition of a child.  

Although the record shows that the RO has adjudicated the 
issue on appeal as entitlement to dependency and indemnity 
compensation (DIC), death pension, and accrued benefits, the 
RO has consistently denied the appellant's claim because he 
had no entitlement as the "child" of the veteran.  Thus, 
the Board finds that the issue is more appropriately 
considered as whether the appellant has legal entitlement to 
VA death benefits and such characterization is reflected on 
the title page of this decision.  


FINDING OF FACT

The evidence shows that the appellant was born on March [redacted], 
1977 and did not become physically or mentally disabled prior 
to age 18.

 

CONCLUSION OF LAW

The appellant lacks legal entitlement to VA death benefits as 
a matter of law.  38 U.S.C.A. §§ 101, 1310 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.12, 3.57(a)(1), 3.356 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

The record reflects that the RO did not provide the appellant 
with notification of the VCAA, including the evidence 
necessary to substantiate his claim, and the division of 
responsibilities between VA and the appellant in procuring 
the evidence relevant to his claim in accordance with 
38 U.S.C.A. § 5103(a).  The RO additionally did not ask the 
appellant to provide any evidence in his possession that 
pertained to the claim or advise him regarding the assignment 
of effective dates.  

Nevertheless, the absence of such notice does not harm the 
appellant because his claim is being denied as a matter of 
law.  38 C.F.R. § 3.159 (d) (2007); see Smith v. Gober, 14 
Vet. App. 227 (2002) (providing that the VCAA has no effect 
on appeal limited to interpretation of law).  Furthermore, 
the RO clearly explained to the appellant the reasons and 
bases of the denial of his claim in the March 2004 rating 
decision and the June 2005 Statement of the Case.  The 
appellant through his attorney has demonstrated an 
understanding of the reasons and basis for the denial of his 
claim in the August 2004 notice of disagreement and June 2005 
substantive appeal.  In light of the foregoing, the Board 
will proceed with appellate review.    


II.	Analysis 

The appellant filed an informal claim for entitlement to VA 
death benefits on the basis of his status as a child of the 
veteran in December 2003.  The appellant later filed his 
formal claim (VA Form 21-534) in January 2004.  The veteran 
indicated that he was a child over the age of 18 and 
attending school at that time.    
For purposes of determining eligibility as a claimant under 
Title 38, a "child" of a veteran must be unmarried and 
under the age of 18, have become permanently incapable of 
self-support before the age of 18, or be between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
education institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 
38 C.F.R. §§ 3.57(a)(1), 3.356 (2007).  
The Board notes that the appellant does not contend and the 
record does not show that he became physically or mentally 
disabled prior to the age of 18.  Rather, the appellant only 
contends that he is entitled to death benefits as the child 
of the deceased veteran who is over the age of 18 and 
enrolled in school.  However, the record reflects that the 
appellant is not considered a "child" for VA purposes.  The 
appellant was born on March [redacted], 1977 and was 26 years of age 
at the time he filed his claim (and is currently 30 years of 
age).  He reportedly did not enroll in school until 2002, at 
which time he was 25 years of age.  Thus, it is clear that 
the appellant does not meet eligibility requirements as a 
child between the ages of 18 and 23 even though he reports 
currently pursuing a course of instruction at an approved 
education institution.  

The Board notes that the appellant through his attorney wrote 
in the August 2004 notice of disagreement that the appellant 
graduated from high school in 1996, entered service in 1996, 
was in the service for 6 years, and has been enrolled in 
school since 2002.  The appellant's attorney contends that 
the appellant's 6-year period of service from 1996 to 2002 
should be omitted from consideration in determining his 
status as a survivor of the veteran and asserts that, as of 
2002, he still had a five-year period of school-related 
eligibility available.  In support of the appellant's 
contention, his attorney cites 50 U.S.C. Appx § 525 as 
statutory authority.    

Under 50 U.S.C. § 525 for statutes of limitations as affected 
by period of service, the period of military service shall 
not be included in computing any period now or hereafter to 
be limited by any law, regulation, or order for the bringing 
of any action or proceeding in any court, board, bureau, 
commission, department, or other agency of government by or 
against any person in military service or by or against his 
heirs, executors, administrators, or assigns, whether such 
cause of action or the right or privilege to institute such 
action or proceeding shall have accrued prior to or during 
the period of such service, nor shall any part of such period 
which occurs after October 6, 1942 be included in computing 
any period now or hereafter provided by any law for the 
redemption of real property sold or forfeited to enforce any 
obligation, tax, or assessment.  50 U.S.C. Appx § 525.

While the Board has considered the appellant's contention 
that his 6-year period of service should be omitted in 
determining his status as a survivor of the veteran under 
50 U.S.C.A. § 525, the Board finds that the statute is not 
applicable in this case.  The statute specifically provides, 
in pertinent part, that a servicemember's period of military 
service shall not be included in the computing of a period 
"limited by any law, regulation, or order for the bringing 
of any action or proceeding against any person in military 
service" and that is not the case here.  VA did not bring an 
action or proceeding against the appellant while he was in 
service.  Rather, the appellant filed a claim for death 
benefits as a child of the deceased veteran in December 2003, 
approximately one year after his discharge from service, and 
was denied because he was not considered a child for VA 
purposes.  Such circumstances are not shown to be within the 
scope of the statute.      

Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to VA death benefits is without merit. 
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



	(CONTINUED ON NEXT PAGE)





ORDER

The appellant's claim for entitlement to the Department of 
Veterans Affairs (VA) death benefits is denied as a matter of 
law.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


